Title: To Thomas Jefferson from Tench Coxe, 14 December 1792
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Decemr 14th. 1792

Necessary attention in my Office, and the badness of the day preventing me from having the honor of waiting upon you as early as the case requires, I take the liberty to draw your attention to a little inaccuracy which has inadvertently taken place in the President’s proclamation of the 12th. Instant. You will perceive that in promising  the reward of 500 dollars, it is offered for “the above named persons,” altho no persons have been previously mentioned by Name. Whether they are really known and it was intended, but omitted, to mention them by Name, or the above described persons or the persons refered or alluded to was intended to be the Idea, it is not in my power to say, but confiding that the liberty I have taken would only be ascribed by You to an attention to the public Service, I have Presumed so far as to bring this little matter into your view. I have the honor to be with great respect Sir Your most obedient Servant

Tench Coxe

